



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Sahyoun v. Ho,









2017 BCCA 18




Date: 20170110

Docket: CA42707

Between:

Antonios Nabil
Riad Sahyoun, by his committee and father, Dr. Nabil Riad Sahyoun, Mariam Nabil
Riad Sahyoun, Bishoy Nabil Riad Sahyoun,
Mrs. Sanaa Riad Sahyoun and Dr. Nabil Riad Sahyoun

Appellants

(Plaintiffs)

And

Dr. Helena Ho, Dr.
Anton Miller, Speech and Language Pathologist Elizabeth Payne, Provincial
Health Services Authority (doing business as Sunny Hill Health Centre for
Children, formerly Sunny Hill Hospital for Children, and doing business as B.C.
Childrens Hospital), The University of British Columbia, Speech and Language
Pathologist Martha Hilliard, Vancouver Coastal Health Authority formerly
Vancouver Health Department, Her Majesty the Queen in Right of the Province of
British Columbia, as represented by the B.C. Ministry of Health, Audiologist Margaret
Hardwick, Dr. Kevin Farrell, Dr. Jean Hlady, Dr. Fred Kozak, Dr. Keith
Riding, Dr. Neil Longridge, Vancouver Coastal Health Authority (doing business
as Vancouver General Hospital), Laura Wang, Dr. Brian Westerberg, Providence
Health Care (doing business as St. Pauls Hospital), Dr. Jason Chew, Dr.
Douglas Graeb, Beverley Underhill, Dr. Jean Moore, Karen Till, Robert Pearmain,
Allan McLeod, Donald Goodridge, Carol McRae, Deceased, Kenneth Ronald Bradley
McRae, as Representative and Administrator of the Estate of the Deceased Carol
McRae, Vancouver Board of Education, formerly Vancouver School Board, Her
Majesty the Queen in Right of the Province of British Columbia, as represented
by the B.C. Ministry of Education, David Duncan, BC Legal Services Society,
Harinder Mahil, Judith Williamson, Her Majesty the Queen in Right of the
Province of British Columbia, as represented by the Attorney General of BC for
the former B.C. Council of Human Rights, Ross Dawson, Cheryl Carteri, Haris
Zakouras, Her Majesty the Queen in Right of the Province of British Columbia,
as represented by the B.C. Ministry of Children and Family Development, formerly
B.C. Ministry for Children and Families, Lorill Johl, Gateway Society: Services
for Persons with Autism, Detective Constable Ennis, Constable Schaaf, Acting
Sergeant Schilling, Constable Lemcke, Sergeant Pike, Constable Green, Vancouver
Police Department, City of Vancouver, and Her Majesty the Queen in Right of the
Province of British Columbia

Respondents

(Defendants)




Before:



The Honourable Mr. Justice Savage

(In Chambers)




On appeal from: An order
of the Supreme Court of British Columbia, dated March 12, 2015 (
Sahyoun
v. Ho
, 2015 BCSC 392, Docket S080713,
Vancouver Registry).

Oral Reasons for Judgment




Appearing on behalf of the Appellant, Antonios Nabil Riad
  Sahyoun, and on his own behalf:



Nabil Riad Sahyoun





The Appellant, appearing on her own behalf



Sanaa Riad Sahyoun





Counsel for the Health and School Respondents:



T.C. Hinkson





Counsel for Her Majesty the Queen and Provincial
  Respondents:



L. Lee





Counsel for the Respondent Physicians:



D.W. Pilley





Place and Date of Hearing:



Vancouver, British Columbia

January 10, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 10, 2017








Summary:

The appellants seek the
appointment of counsel to act on behalf of their son at hearing of an appeal
scheduled just over a month away. Held: application dismissed. It would not be
either useful or appropriate to make the appointment, but the applicant is at
liberty to renew his application before the division hearing the appeal.

[1]

SAVAGE J.A.
: This is an application by Dr. Nabil Riad Sahyoun to have
separate state-funded counsel appointed for Antonios Nabil Riad Sahyoun, his
son, in an appeal set to be heard on 16-17 February 2017.

[2]

The appeal was commenced 9 April 2015. The underlying facts, which I
will not repeat, are fully set out in the reasons of Voith J. below, and
concern alleged wrongdoings based on events 20-25 years ago:
Sayhoun v. Ho
,
2015 BCSC 392, at para. 2-10.

[3]

Dr. Sahyoun and Mrs. Sahyoun appeal the dismissal of their amended
notice of civil claim which was found to disclose no reasonable claim. Antonios
Nabil Riad Sahyoun appeals the dismissal of his claim for want of prosecution.

[4]

The factums before the court were all filed in 2015. The appellants
reply factum (the last factum filed) is dated 14 August 2015, and is said to be
filed on behalf of Dr. Nabil Riad Sahyoun, Antonios Nabil Riad Sahyoun and Mrs.
Sanna Riad Sayhoun.

[5]

As I understand it, the current applicant sought indigent status before
Goepel J.A., which status was refused, primarily because the appeal was bound
to fail:
Sahyoun v. Ho
, 2015 BCCA 235, at para. 14. In the course of
that judgment Goepel J.A., said that the appeal filed on behalf of Mr. Antonius
Nabil Riad Sahyoun was a nullity.

[6]

The Public Guardian and Trustee has determined that it would not act on
behalf of Antonios Nabil Riad Sahyoun: see
Sayhoun v. Ho
, 2011 BCSC 567,
para. 20. I am advised that Dr. Sayhoun has been aware that Access Pro Bono has
not been prepared to provide counsel since mid-2015.

[7]

This application comes just over a month before the scheduled hearing of
the appeal. Granting the application would probably result in an adjournment of
the appeal. In my opinion this application comes far too late in the
proceeding.

[8]

Further, I am not convinced that making such an appointment would be
either useful or appropriate. In my opinion, it would not be in the interests
of justice to make the appointment sought, or to make an order requiring
advanced costs, as was done in
L.C. v. Alberta
, 2011 ABQB 42, a case
referred to me by Dr. Sayhoun.

[9]

The application is dismissed, although the applicant is at liberty to
renew his application before the division of this Court hearing the appeal.

The
Honourable Mr. Justice Savage


